        Case 3:20-cr-00096-PDW Document 20 Filed 06/17/20 Page 1 of 12




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NORTH DAKOTA

UNITED STATES OF AMERICA                        INDICTMENT

                                                Case No. ______________________
                  v.
                                                Violations: 18 U.S.C. §§ 13, 113(a)(3),
                                                924(c)(1)(A)(iii), 924(d), 1152, 3559(f),
                                                and 2; 28 U.S.C. § 2461(c); and N.D.C.C.
JEFFREY SAHL FERRIS                             §§ 12.1-17-03, 12.1-17-04, and 12.1-32-01

                                       COUNT ONE

                                 Reckless Endangerment

The Grand Jury Charges:

       On or about April 24, 2020, in the District of North Dakota, in Indian country, and

within the exclusive jurisdiction of the United States,

                                    JEFFREY SAHL FERRIS,

a non-Indian, created a substantial risk of serious bodily injury or death to another,

namely, B.B., S.L., E.D., K.D., J.M., Z.P., and W.D., Indians, and the circumstances

manifested an extreme indifference to the value of human life by driving a Jeep vehicle in

excessive speeds in the direction of and nearly striking B.B., S.L., E.D., K.D., J.M., Z.P.,

and W.D. with said Jeep vehicle;

       In violation of Title 18, United States Code, Sections 13 and 1152; and North

Dakota Century Code, Sections 12.1-17-03 and 12.1-32-01.
        Case 3:20-cr-00096-PDW Document 20 Filed 06/17/20 Page 2 of 12




                                         COUNT TWO

                           Assault with a Dangerous Weapon

The Grand Jury Further Charges:

       On or about April 24, 2020, in the District of North Dakota, in Indian country, and

within the exclusive jurisdiction of the United States,

                                JEFFREY SAHL FERRIS,

a non-Indian, assaulted S.L., an Indian, with a dangerous weapon, namely, a Jeep vehicle,

with intent to do bodily harm to S.L.;

       In violation of Title 18, United States Code, Sections 113(a)(3) and 1152.
        Case 3:20-cr-00096-PDW Document 20 Filed 06/17/20 Page 3 of 12




                                     COUNT THREE

                           Assault with a Dangerous Weapon

The Grand Jury Further Charges:

       On or about April 24, 2020, in the District of North Dakota, in Indian country, and

within the exclusive jurisdiction of the United States,

                                JEFFREY SAHL FERRIS,

a non-Indian, assaulted E.D., an Indian, with a dangerous weapon, namely, a Jeep

vehicle, with intent to do bodily harm to E.D.;

       In violation of Title 18, United States Code, Sections 113(a)(3) and 1152.
        Case 3:20-cr-00096-PDW Document 20 Filed 06/17/20 Page 4 of 12




                                      COUNT FOUR

                           Assault with a Dangerous Weapon

The Grand Jury Further Charges:

       On or about April 24, 2020, in the District of North Dakota, in Indian country, and

within the exclusive jurisdiction of the United States,

                                JEFFREY SAHL FERRIS,

a non-Indian, assaulted K.D., an Indian, with a dangerous weapon, namely, a Jeep

vehicle, with intent to do bodily harm to K.D.;

       In violation of Title 18, United States Code, Sections 113(a)(3) and 1152.
        Case 3:20-cr-00096-PDW Document 20 Filed 06/17/20 Page 5 of 12




                                      COUNT FIVE

                           Assault with a Dangerous Weapon

The Grand Jury Further Charges:

       On or about April 24, 2020, in the District of North Dakota, in Indian country, and

within the exclusive jurisdiction of the United States,

                                JEFFREY SAHL FERRIS,

a non-Indian, assaulted J.M., an Indian, with a dangerous weapon, namely, a Jeep

vehicle, with intent to do bodily harm to J.M.;

       In violation of Title 18, United States Code, Sections 113(a)(3) and 1152.
        Case 3:20-cr-00096-PDW Document 20 Filed 06/17/20 Page 6 of 12




                                         COUNT SIX

                           Assault with a Dangerous Weapon

The Grand Jury Further Charges:

       On or about April 24, 2020, in the District of North Dakota, in Indian country, and

within the exclusive jurisdiction of the United States,

                                JEFFREY SAHL FERRIS,

a non-Indian, assaulted Z.P., an Indian, with a dangerous weapon, namely, a Jeep vehicle,

with intent to do bodily harm to Z.P.;

       In violation of Title 18, United States Code, Sections 113(a)(3) and 1152.
           Case 3:20-cr-00096-PDW Document 20 Filed 06/17/20 Page 7 of 12




                                     COUNT SEVEN

                           Assault with a Dangerous Weapon

The Grand Jury Further Charges:

       On or about April 24, 2020, in the District of North Dakota, in Indian country, and

within the exclusive jurisdiction of the United States,

                                JEFFREY SAHL FERRIS,

a non-Indian, assaulted B.B., an Indian minor under the age of 18, with a dangerous

weapon, namely, a Jeep vehicle, with intent to do bodily harm to B.B.;

       In violation of Title 18, United States Code, Sections 113(a)(3), 1152, and

3559(f).
        Case 3:20-cr-00096-PDW Document 20 Filed 06/17/20 Page 8 of 12




                                     COUNT EIGHT

                           Assault with a Dangerous Weapon

The Grand Jury Further Charges:

       On or about April 24, 2020, in the District of North Dakota, in Indian country, and

within the exclusive jurisdiction of the United States,

                                JEFFREY SAHL FERRIS,

a non-Indian, assaulted W.D., an Indian, with a dangerous weapon, namely, a Jeep

vehicle, with intent to do bodily harm to W.D.;

       In violation of Title 18, United States Code, Sections 113(a)(3) and 1152.
        Case 3:20-cr-00096-PDW Document 20 Filed 06/17/20 Page 9 of 12




                                       COUNT NINE

                                        Terrorizing

The Grand Jury Further Charges:

       On or about April 24 2020, in the District of North Dakota, in Indian country, and

within the exclusive jurisdiction of the United States,

                                    JEFFREY SAHL FERRIS,

a non-Indian, with intent to place another human being, namely, B.B., an Indian, in fear

for his and another’s safety, and in reckless disregard of the risk of causing such terror,

threatened to commit a crime of violence and act dangerous to human life, by brandishing

a firearm at B.B.;

       In violation of Title 18, United States Code, Sections 13 and 1152, and North

Dakota Century Code, Sections 12.1-17-04 and 12.1-32-01.
       Case 3:20-cr-00096-PDW Document 20 Filed 06/17/20 Page 10 of 12




                                       COUNT TEN

                           Assault with a Dangerous Weapon

The Grand Jury Further Charges:

       On or about April 24, 2020, in the District of North Dakota, in Indian country, and

within the exclusive jurisdiction of the United States,

                                JEFFREY SAHL FERRIS,

a non-Indian, assaulted B.B., an Indian, with a dangerous weapon, namely, a Taurus

PT111 G2 9mm firearm, serial number TKY86292, with intent to do bodily harm to B.B.;

       In violation of Title 18, United States Code, Sections 113(a)(3) and 1152.
       Case 3:20-cr-00096-PDW Document 20 Filed 06/17/20 Page 11 of 12




                                   COUNT ELEVEN

             Use of a Firearm in Relation to a Felony Crime of Violence

The Grand Jury Further Charges:

      On or about April 24, 2020, in the District of North Dakota,

                               JEFFREY SAUL FERRIS

did knowingly use a firearm during and in relation to a crime of violence for which he

may be prosecuted in a court of the United States, to wit: Reckless Endangerment and

Assault with a Dangerous Weapon, as set forth in Counts Nine and Ten above;

      In violation of Title 18, United States Code, Sections 924(c)(1)(A)(iii) and 2.
       Case 3:20-cr-00096-PDW Document 20 Filed 06/17/20 Page 12 of 12




                              FORFEITURE ALLEGATION

The Grand Jury Further Finds Probable Cause That:

       Upon conviction of the offense alleged in this Indictment,

                                JEFFREY SAUL FERRIS

shall forfeit to the United States, pursuant to Title 18, United States Code, Section 924(d),

and Title 28, United States Code, Section 2461(c), all firearms and ammunition involved

in the commission of the offense, including, but not limited to:

    One Taurus PT111 G2 9mm firearm, serial number TKY86292.

                                          A TRUE BILL:


                                          /s/ Foreperson
                                          Foreperson

/s/ Drew H. Wrigley
DREW H. WRIGLEY
United States Attorney

DMD/vt
